               Case 2:19-cv-01353-JDP Document 22 Filed 04/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9                                         -o0O0o-
10

11

12   PEGGY MENCHACA,                     )                         No. 2:19-cv-01353-JDP
                                         )
13
                       Plaintiff,        )
14                                       )                         STIPULATION AND
     v.                                  )                         ORDER
15                                       )                         APPROVING SETTLEMENT
     Andrew Saul,                        )                         OF ATTORNEY FEES UNDER
16
     COMMISSIONER OF SOCIAL              )                         THE EQUAL ACCESS TO
17   SECURITY,                           )                         JUSTICE ACT [28 U.S.C. §2412(d)]
                                         )
18                     Defendant.        )                         ECF No. 21
19
     ____________________________________)

20
            THE PARTIES STIPULATE through the undersigned, subject to the approval of the
21

22   Court, that plaintiff be awarded attorney fees in the amount of Four Hundred ($400.00) under the

23   Equal Access to Justice Act, 28 U.S.C. §2412(d) and that there will be no award of costs. This
24
     will represent compensation for all legal services rendered by counsel for plaintiff in this civil
25
     action and in accordance with that statute.
26
            Upon the Court’s order, defendant will consider the assignment of those EAJA fees
27

28   pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2252-53 (2010), considering any offsets allowed



                                                           1
               Case 2:19-cv-01353-JDP Document 22 Filed 04/07/21 Page 2 of 3


 1   under the United States Department of Treasury’s Offset Program. Fees shall be made payable to
 2
     plaintiff, but if the Treasury Department determines plaintiff owes no federal debt, then the
 3
     government shall pay the fees directly to Jesse S. Kaplan based on an assignment executed by
 4

 5
     plaintiff and will deliver the payment to said counsel.

 6          This stipulation constitutes a compromise settlement of plaintiff’s request for EAJA fees
 7   and not an admission of liability of defendant under the EAJA. Payment of this agreed amount
 8
     shall constitute a complete release and bar of plaintiff and her counsel regarding EAJA fees
 9
     relating to this action. This award is without prejudice to plaintiff’s counsel’s right to fees under
10

11   42 U.S.C. §406(b), subject to the savings clause provisions of the EAJA.

12

13
            Dated: April 5, 2021                                      /s/ Jesse S. Kaplan
14
                                                                    JESSE S. KAPLAN
15                                                                  Attorney for Plaintiff
16

17          Dated: April 5, 2021                                      /s/ per email authorization
18                                                                  DANIEL P. TALBERT
19
                                                                    Special Assistant U.S. Attorney
                                                                    Attorney for Defendant
20

21

22

23

24

25

26

27

28



                                                           2
                Case 2:19-cv-01353-JDP Document 22 Filed 04/07/21 Page 3 of 3


 1
                                                  ORDER
 2
              For good cause shown, defendant is ordered to pay plaintiff’s attorney fees under the
 3
     EAJA in accordance with this stipulation.
 4

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      April 6, 2021
 8                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                          3
